Citation Nr: 0617375	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
January 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama which, in pertinent part, 
denied a rating in excess of 10 percent for the veteran's 
service-connected low back strain.

The veteran testified at a July 2001 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The Board remanded the case in October 2001 for additional 
development, to include affording the veteran a VA orthopedic 
examination.  Thereafter, upon consideration of that 
evaluation and additional medical records, a June 2003 rating 
decision increased the schedular evaluation for the veteran's 
low back strain to 20 percent, effective from the date of 
receipt of the increased rating claim (March 5, 1999).  

The Board remanded the case once again in November 2004 for 
additional development of the claim.  The Board found that 
the most recent VA examination of the veteran's low back 
performed in April 2003 raised a claim for secondary service 
connection for degenerative disc disease of the lumbosacral 
spine, which was intertwined with the claim for a rating in 
excess of 20 percent for a low back strain.  Further VA 
orthopedic examination was requested.  The RO was then 
requested to adjudicate the intertwined claim for service 
connection for degenerative disc disease of the lumbosacral 
spine secondary to a service-connected low back strain.  A 
September 2005 Supplemental Statement of the Case (SSOC) 
reflects that the RO denied service connection for 
degenerative disc disease of the lumbosacral spine, to 
include on a secondary basis.  There is no indication from 
the record that the veteran has disagreed with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
case has been returned to the Board for further appellate 
adjudication.   


FINDINGS OF FACT

The veteran's service-connected low back strain is manifested 
by recurring episodes of pain and moderate limitation of 
motion of the lumbar spine; it is not productive of listing 
of whole spine to opposite side, a positive Goldthwaite's 
sign, loss of lateral motion with osteo-arthritic changes, or 
some of the above with abnormal mobility on forced motion; 
the medical evidence does not show forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295 (effective prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as she has been 
fully informed of the provisions thereof as relevant to her 
claim and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop her claim.  The RO thereafter reviewed her case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claim.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decisions.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in November 2001, July 2002, January 2004 and January 2005 
provided the veteran with adequate notice as to the evidence 
needed to substantiate her claim and the evidence not of 
record that is necessary.  These statements further advised 
the veteran that VA would attempt to obtain records of 
private medical treatment if the veteran identified the 
treatment and provided authorization to do so.  Simply put, 
the veteran was notified and aware of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b) (1).  The veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit any 
and all evidence relevant to the claim.  The failure to use 
the exact language of 38 C.F.R. § 3.159(b) (1) with respect 
to this "fourth element" was harmless, non-prejudicial error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking the veteran to submit 
everything she has which is pertinent to the claim.  The 
November 2001, July 2002, January 2004 and January 2005 VCAA 
letters specifically asked the veteran to tell the RO if she 
knew of any additional evidence she would like considered.  
This request of the veteran implicitly included a request 
that if she had any pertinent information, she should submit 
it.  Quartuccio, supra.  VA has taken all appropriate action 
to develop the veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for an increased rating, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for an increased rating for her low back disability.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for low back strain and any 
questions as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the appeal of her claim for an 
increased evaluation for a low back strain.  Under these 
circumstances the evidence currently of record is adequate to 
adjudicate this appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

Historically, the RO established service connection for the 
veteran's low back strain in June 1992 and assigned a 
noncompensable evaluation.

By a February 1995 Board decision, the evaluation for the low 
back disability was increased to 10 percent.

The veteran filed a claim for an increased evaluation for the 
low back strain in March 1999.  

The veteran underwent a VA orthopedic examination in July 
1999.  She reported that her back "goes out" on occasion.  
It was noted that, during these episodes, she is markedly 
limited in her preferred position, i.e. lying flat on a hard 
floor.  The veteran described an occasional popping of the 
back and prior episodes of muscle spasms for which she has 
received injections of muscle relaxers.  In general, she 
could bend, sit and walk "okay" except during flare-ups 
when she is "practically incapacitated".  The veteran 
indicated that her last significant flare-up was several 
months ago.  She reported pain radiating into the right 
buttocks region but that the pain rarely goes down to the 
right foot.  

On examination, the veteran moved about the room in an 
unremarkable gait pattern.  She was able to stand erect.  No 
spasm was noted.  There was a focal area of tenderness to 
palpation in the right lower lumbar region.  On range of 
motion testing, flexion was to 95 degrees and extension was 
to 35 degrees.  Right lateral bending was to 35 degrees and 
left lateral bending was to 45 degrees.  There was mild pain 
on range of motion testing.  On neurological evaluation, she 
had normal strength in the lower extremities.  She was able 
to heel and toe walk and able to squat and rise again.  
Reflexes were intact at the knees and ankles.  Sensation of 
pinprick was intact in the lower extremities.  She had a 
mildly positive sitting straight leg raising exam on the 
right for back pain.  X-rays were not obtained due to the 
fact that the veteran was pregnant.  

The impression was low back strain.  The examiner commented 
that the veteran had some pain on range of motion testing.  
He felt that the pain could further limit functional ability 
during one of her flare-ups or with increased use as noted, 
although it was not feasible to attempt to express any of 
this in terms of additional limitation of motion as these 
matters cannot be determined with any degree of medical 
certainty.  

In an August 2000 VA outpatient treatment record the veteran 
complained of chronic low back pain since service.  The 
diagnosis was low back pain with no issues at the present 
time.

The veteran testified at a July 2001 Travel Board hearing 
that her low back disorder had increased in severity since 
the July 1999 VA orthopedic examination. She also felt that 
the examination was inadequate as she was pregnant at that 
time.  Furthermore, she testified that she received private 
and VA treatment for her back. 

Following appellate review in October 2001, the Board 
remanded the case for further development of the evidence.  
In particular, the RO was requested to provide the veteran 
with a VA orthopedic examination to determine the current 
nature and severity of her service-connected low back strain.  
The RO was also requested to obtain any outstanding treatment 
records pertaining to the veteran's low back.
VA outpatient treatment records dated from March 2001 to 
April 2002 shows that the veteran was seen on several 
occasions for complaints of chronic low back pain.  The 
impressions were lumbosacral radiculopathy and low back pain 
with spasms.
 
A February 2002 emergency room report from Springhill 
Memorial Hospital showed that the veteran was seen with 
complaints of low back pain.  The pain radiated to the right 
leg and the right neck.  The veteran reported some right leg 
numbness and weakness.  The symptoms were aggravated by 
movement and palpation.  There was no bowel or bladder 
control difficulty, dysuria, abdominal pain or fever.  
Examination of the back revealed moderate right paraspinal 
tenderness.  Right straight leg raising was positive at 20 
degrees.  There was weakness of the right foot with some 
parasthesias.  The diagnosis was back pain and lumbar plexus.

The veteran underwent a VA orthopedic examination in April 
2003.  She reported continuing low back pain which varied in 
severity.  Prolonged sitting or standing was bothersome and 
there was difficulty in finding a comfortable sleeping 
position.  There were problems with activities such as 
bending and lifting.  She stated that she continued to have 
episodes of pain which were incapacitating.  The veteran 
reported that she may have one or two episodes of this sort 
of pain in a short period of time and then she may go for 
several months in between such episodes.  She also described 
intermittent episodes of shooting-type pain into the legs 
down to about the level of the knees.  

On physical examination, the veteran was able to move about 
the room with a cane in her right hand.  She moved somewhat 
slowly and cautiously with a trace limp on the right.  
Examination of the back revealed that she was able to stand 
erect.  There was no visible or palpable spasm.  There was 
rather generalized tenderness to palpation of the lower back, 
particularly in the midline and the right lower lumbar 
region.  She also describes tenderness to even light digital 
pressure which is a nonphysiologic sign.  On range of motion 
testing, she had 50 degrees of flexion with painful awkward 
motion from 35 through 50 degrees.  She had 20 degrees of 
extension with pain on extremes of motion.  She had 15 
degrees of right and left lateral bending with pain on 
motion.  There was also a description of increased low back 
pain with light axial loading which is also considered to be 
a nonphysiologic sign.  On supine straight leg raising, 
elevation of either leg caused back pain.  No radicular pain 
was noted.  

The examiner noted that the veteran had a CT scan of the 
lumbar spine in November 2001, which revealed very mild 
degenerative disc disease at L4-5 and L5-S1.  No herniation 
or stenosis was noted.  An X-ray examination of the lumbar 
spine was reported as normal.  

The impression was low back sprain and prior CT scan evidence 
of degenerative disc disease at L4-5 and L5-S1 as noted.  The 
examiner indicated that the veteran would have limitation of 
function during flare-ups or with increased use as described.  
It was not feasible, however, to attempt to express any of 
these in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.  There was a description of pain on range of 
motion testing.  The examiner stated that as far as adequate 
pathology, certainly the presence of degenerative disc 
disease could be a source of pain.  Regarding the veteran's 
visible behavior, all movements were somewhat slow and 
guarded.  On neurological examination, no focal strength 
deficits were noted.  No incoordination was demonstrated at 
the present time.  There were a couple of nonphysiologic 
signs including tenderness to light digital palpation as well 
as verbalization of low back pain to light axial loading.

By a June 2003 rating decision, the RO increased the 
evaluation for the low back disability to 20 percent.

In November 2004, the Board remanded the case once again for 
further development.  The RO was requested to evaluate the 
veteran's low back strain under new rating criteria which 
became effective September 23, 2002 and again on 
September 26, 2003.  Also, the Board found that the most 
recent VA examination of the veteran's low back performed in 
April 2003 raised a claim for secondary service connection 
for degenerative disc disease of the lumbosacral spine, which 
was intertwined with the claim for a rating in excess of 20 
percent for a low back strain.  Further VA orthopedic 
examination was requested.

VA outpatient treatment records dated from March 2004 to 
February 2005 show that the veteran was diagnosed with 
chronic low back pain.

The veteran underwent a VA orthopedic examination in July 
2005.   She reported that since the last VA examination in 
April 2003, the pattern of her pain has changed and she is 
now having flare-ups about six times a month, which lasted up 
to a period of two days maximum.  There was radiation to the 
right leg, usually to a point above the knee but occasionally 
to the calf.  She denied any history of radicular sensory 
symptoms such as numbness or paresthesias.  It was further 
noted that the veteran walked with a cane; she indicated that 
she did not use the cane all the time but had a small limp.  

On examination, the veteran got in and out of the chair with 
much heavy breathing and complaints of pain.  She walked with 
a slow shuffling gait, again all the while complaining of 
back pain.  She got onto and off the examining table with 
moderate difficulty, again with essentially the same pattern.  
She could heel and toe walk well.  There was no paraspinal 
muscle spasm but she complained of pain on extremely light 
touch of the lower back.  She stated that she could not flex 
her back to about 10-15 degrees without severe pain.  
Extension was about the same amount.  Lateral bending was 
about 20 degrees to ether side with complaints of pain all 
the while.  There was no straight leg raising test pain.  
There were no sciatic tension signs.  Reflexes were 2+ and 
symmetric on both knee and ankle.  There was good motor and 
sensory function in all locations, although the examiner did 
not get full cooperation on strength testing in the muscle 
groups of the lower extremities.  There was no atrophy in any 
of these areas.  X-rays did not show any bony abnormality.

There were several non-physiologic signs on examination, all 
of which made the examiner suspect the severity of the 
veteran's complaints while in the seated position with all 
stress taken off the calf muscles and anterior leg muscles.  
The veteran complained of pain in her back with dorsiflexion 
of either foot, worse on the right, and again this was in the 
sitting position with 90 degrees of flexion of both hips and 
knee and ankle.  She further complained of some pain in the 
lower back with plantar flexion of both feet in the seated 
position.  These represented non-physiologic pain signs.

The diagnosis was lumbar sprain.  The examiner commented that 
there was no increase in limitation of motion due to 
weakness, fatigability or incoordination following repetitive 
use.

In an August 2005 addendum to the July 2005 VA orthopedic 
examination, the examiner clarified that the veteran did not 
have disk disease.  He stated that the veteran had several 
false tests which included complaints of pain in the lower 
back with dorsiflexion of the foot with both hip and knee 
flexed.  He emphasized that this was a purely spurious source 
of back pain and is not physiologically possible.  The 
clinician concluded that the veteran has a back strain or 
sprain and nothing more.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.     Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's low back disability was originally rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 and is currently 
evaluated as 20 percent disabling.  Under Diagnostic Code 
5295, a 40 percent rating was assigned for severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; a 20 percent rating was assigned with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; a 10 percent rating was 
assigned for characteristic pain on motion; and a 0 percent 
rating was assigned with slight subjective symptoms only.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

Under Code 5292, a 40 percent evaluation was assigned for 
severe limitation of motion of the lumbar spine and a 20 
percent rating was assigned for moderate limitation of motion 
of the lumbar spine; and a 10 percent rating was assigned for 
slight limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

The words such as "mild", moderate and "severe" are not 
defined in the Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

There has been a change in the rating criteria during the 
pendency of this claim. Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria.  The new rating 
criteria are not retroactive and can only be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 F. 
3d 1327 (Fed. Cir. 2003).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 3-2000 (April 10, 2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  
A review of the record demonstrates that the RO considered 
the old and new criteria for rating disabilities of the 
spine, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51.454 
(August 27, 2003).  This change revises the spine criteria to 
"ensure that it uses current medical terminology and 
unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
In addition to renumbering the diagnostic codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities, with the possible exception of 
intervertebral disc syndrome, are to be rated under.  See 
also 67 Fed. Reg. 54,345 (August 22, 2002), effective 
September 23, 2002.  

The Board notes that service connection is not in effect for 
degenerative disc disease of any segment of the spine.  
Accordingly, 38 C.F.R. § 4.71a, Diagnostic Code 5293, to 
include the amendments to that regulation in September 22, 
2002, and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003), are not applicable.  See Supplemental 
Statement of the Case issued by the RO in September 2005.  
The Board parenthetically notes that, while an MRI of the 
spine was reported to reveal very mild degenerative disc 
disease, following subsequent clinical and X-ray 
examinations, a VA physician opined that the veteran did not 
have degenerative disc disease.  There is no medical evidence 
to show any appreciable functional impairment due to such 
disability.  In any event, as service connection is not in 
effect for degenerative disc disease, the criteria for rating 
intervertebral disc syndrome are not applicable.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective from 
September 26, 2003, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1).  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).

The veteran contends that her low back disability is more 
disabling than currently evaluated.  

The medical evidence shows that the veteran's service-
connected low back strain is manifested by recurring episodes 
of pain and moderate limitation of motion of the lumbar 
spine.  However, the current 20 percent rating takes such 
impairment into account.  There is no medical evidence of 
listing of whole spine to opposite side, a positive 
Goldthwaite's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  The medical evidence is also 
devoid of any findings indicative of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  It is 
also pertinent to note that VA examiners of record have 
indicated that the veteran exhibited various non-physiologic 
signs during examinations.

Range of motion testing on VA examination in July 1999 was 
essentially normal aside from mild pain.  A VA examination in 
April 2003 showed flexion was to 50 degrees with awkward 
motion from 35 to 50 degrees.  Extension was to 20 degrees.  
Right and left lateral bending were to 15 degrees.  On VA 
examination in July 2005, the veteran reported that she could 
not flex her back to about 10 to 15 degrees without severe 
pain.  Extension was about the same.  Right and left lateral 
bending were to 20 degrees.  The examiner noted, however, 
that the veteran exhibited several non-physiologic signs 
during the examination which made him suspect the severity of 
her complaints.  The Board notes that by regulation, normal 
flexion is to 90 degrees and normal extension is to 30 
degrees.  38 C.F.R. § 4.71a, Plate V (2005).  After comparing 
the demonstrated range of motion to normal range of motion, 
the Board does not find that the veteran meets the criteria 
for a rating based on severe limitation of motion of the low 
back under Diagnostic Code 5292.  Although the veteran's 
range of motion of her lumbosacral spine appeared to be 
significantly restricted during the July 2005 examination, 
the examiner's suspicions as to the severity of the veteran's 
back complaints coupled with the remaining relevant clinical 
findings, to include other range of motion testing, weighs 
against a finding of more than moderate limitation of motion.  
Accordingly, the veteran does not meet the criteria for a 
rating based on severe limitation of motion of the lumbar 
spine under Diagnostic Code 5292.    

An evaluation in excess of 20 percent is not warranted for 
the veteran's low back strain under the schedular criteria 
effective September 26, 2003.  In order to meet the criteria 
for a 40 percent evaluation under Diagnostic 5237, the 
veteran must demonstrate forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the thoracolumbar spine.  As noted above, on VA examination 
in April 2003, forward flexion of the veteran's thoracolumbar 
spine was to 50 degrees.  On VA examination in July 2005, the 
veteran reported that she could not flex her back to about 10 
to 15 degrees without severe pain.  However, the July 2005 VA 
examiner questioned the veteran's claims of severity of her 
back disorder, indicating that that she exhibited various 
non-physiologic signs.  Upon consideration of all of the 
relevant clinical findings and observations from VA 
examiners, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
under Diagnostic Code 5292 or 5237.  

The Board has also considered whether an evaluation in excess 
of 20 percent is warranted based on additional functional 
impairment due to pain or other symptoms.  However, while 
there is indication of low back pain, upon consideration of 
all of the observations made by various examiners as 
summarized above, the Board finds that the preponderance of 
the evidence is against a finding of increased limitation of 
motion of the thoracolumbar spine due to pain or flare-ups of 
pain, supported by objective findings, to a degree that would 
support a rating in excess of 20 percent under any of the 
applicable rating criteria, and the weight of the evidence is 
against a finding of such increased functional impairment due 
to fatigue, weakness, incoordination, or any other symptom or 
flare-ups of such symptoms. Consequently, a rating in excess 
of 20 percent is not warranted for the veteran's service-
connected low back strain under 38 C.F.R. §§ 4.40, 4.45.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 20 percent for her the low 
back strain, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability.  The governing norm in 
such exceptional cases is:  a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  There is no evidence in the claims file 
of frequent periods of hospitalization for the low back 
disability.  There is also no evidence of marked interference 
with employment.  The veteran experiences pain, but there is 
no evidence to show that her job performance is hindered to a 
degree beyond that which is already considered by the 
schedular rating.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back strain is denied



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


